Appeal from a decision of the Workers’ Compensation Board, filed March 3, 1977, as amended by a decision filed December 2, 1977, which affirmed a referee’s decision and disallowed a claim for compensation benefits on the ground that claimant’s illness was not causally related to his occupation. Upon review of the entire record, a majority of the board found: "based upon the medical report of Dr. Jacobi and the testimony of Ms. Wolf that the claimant’s ulcerative colitis is not causally related to his occupation and that the above ailment is not an inherent hazard of the occupation of an inflight service supervisor.” There is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.